Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amended claims 1-2, 4-11, 13-20 and 22-25 were considered under 35 USC 112, 101 and 103 for patentability over closest and analogous prior arts Eliahu et al (US Pub. #: 20160005016), hereafter Eliahu and Urbach, Julian (US Pub. #: 9197642), hereafter Urbach have been fully considered and are persuasive. Claims 3, 12 and 21 is/are cancelled.

Allowable Subject Matter
1.	Amended claims 1-2, 4-11, 13-20 and 22-25 are allowed in light of applicant’s arguments, approved examiner’s proposed amendments and in light of prior art(s) made of record. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As to the independent claim 1, the prior art of reference Eliahu teaches [0010] the third-party based software is downloaded into the client's machine [0060] via a secure internet connection, [0035] the software download includes usage tracking functionality/module and [0041] a security key for authentication is also compiled directly into the application code; [0041] the augmented software application generates a random message and sends it to the authentication service via the tracking module during the initial login process... The augmented software 

Further, a second prior art of record Urbach teaches Col. 6 lines 62-66: a token or set of tokens is represented as a digital object that has been digitally signed using a cryptographic function, such as SHA and MD5 and the token data object includes a message and a message digest. cols. 6 and 7 lines 66-67, 1-3: message includes a variety of fields the application types for which the token can be used.

None of the other prior arts of record teach by themselves or in any combination, would have anticipated nor render obvious by combination the claimed invention of the present application at or before the time it was filed.  The prior arts of record fail to teach: receiving secure workload package comprising executable application, metering module and an authentication token. Verifying using a generated token with the received token, where the token is generated without 
Note: “and managing the execution of the application module based on the monitored chargeable execution duration.” is noted by the examiner and a corrected NOA is herewith issued.

Therefore, independent claim 1 and their corresponding dependent claims are allowed in light of applicant’s arguments, approved examiner’s amendments and prior arts of record. The same amendments and reasoning are applicable to independent claims 10 and 15 mutatis mutandis.  Claims 3, 12 and 21 is/are cancelled.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Badri -- Champakesan whose telephone number is (571)270-3867.  The examiner can normally be reached on M-F: 8:30am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T. Arani can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BADRINARAYANAN /Examiner, Art Unit 2438.